
	

114 HR 3890 IH: FILES Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3890
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Clawson of Florida introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exempt safe and sound depository institutions, credit unions, and depository institution holding
			 companies from certain titles of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Financial Institution Legislative Edict Simplification Act of 2015 or the FILES Act of 2015. 2.Exemptions for safe and sound institutionsThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—
 (1)by inserting after section 6 the following:  7.Exemptions for safe and sound institutions (a)Safe and sound institution definedFor purposes of this section, the term safe and sound institution means a depository institution, credit union, bank holding company, or savings and loan holding company that—
 (1)has total consolidated assets of less than $50,000,000,000; and (2)has a composite CAMEL rating of 1 or 2 under the Uniform Financial Institutions Rating System (or an equivalent rating under a comparable rating system) as of the entity’s most recent examination.
 (b)ExemptionsThe following provisions of law shall not apply to a safe and sound institution: (1)Title I of this Act, and any amendments made by such title.
 (2)Title II of this Act, and any amendments made by such title. (3)Title VI of this Act, and any amendments made by such title.
 (4)Title XIV of this Act, and any amendments made by such title. ; and (2)in the table of contents in section 1(b), by inserting after the item relating to section 6 the following:
				
					
						Sec. 7. Exemption for safe and sound institutions..
			
